Title: To James Madison from George W. Erving, 19 March 1803
From: Erving, George W.
To: Madison, James


					
						No. 16
						Sir
						March 19th. 1803.
					
					I have the honor to inclose Copy of a Letter which I yesterday received from our Consul at Lisbon.  I am Sir with perfect Respect Your very Obt. St.
					
						George W Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
